JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. It is
ORDERED AND ADJUDGED that the district court’s Final Judgment filed September 10, 2002, dismissing appellant’s complaint without prejudice, be affirmed. Because appellant’s success on his Privacy Act claim would, at a minimum, have a “probabilistic impact” on the duration of his custody, appellant is required to proceed by way of a habeas petition in the United States District Court with personal jurisdiction over his custodian. Razzoli v. Federal Bureau of Prisons, 230 F.3d 371, 373 (D.C.Cir.2000); see also Bourke v. Hawk-Sawyer, 269 F.3d 1072 (D.C.Cir. 2001).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.